DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/22/2021 regarding claims 1-19 is fully considered. Of the above claims, claims 4 and 19 have been canceled; claim 14 has been amended.
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3 and 5-13 is the inclusion of the limitations of a cleaning unit for a nozzle plate of a print head of an inkjet printing device that include a first cleaner that is configured to clean the nozzle plate with a first cleaning quality and with a first mechanical loading of a functional surface of the nozzle plate; a second cleaner that is configured to clean the nozzle plate with a second cleaning quality and with a second mechanical loading of the functional surface of the nozzle plate; and a controller that is configured to: determine, based on a print image sensor data with respect to a print image printed with the print head, a time curve of a quality indicator for a quality of the print image printed with the print head; determine, based on the time curve, a cleaning indicator that indicates a need for cleaning of the nozzle plate of the print head; and induce, based on the cleaning indicator, the nozzle plate to be cleaned with the first cleaner and/or the second cleaner.  These limitations 
The primary reason for allowance of claims 14-18 is the inclusion of method steps of a method for cleaning a nozzle plate of a print head of an inkjet printing device having a first cleaner and a second cleaner that include determining, based on a print image sensor data with respect to a print image printed with the print head, a time curve of a quality indicator for a quality of the print image printed with the print head; determining, based on the time curve, a cleaning indicator that indicates a need for cleaning the nozzle plate of the print head; and cleaning, based on the cleaning indicator, the nozzle plate with the first cleaner and/or with the second cleaner, wherein the first cleaner is configured to clean the nozzle plate with a first cleaning quality and with a first loading of the nozzle plate, and the second cleaner is configured to clean the nozzle plate with a second cleaning quality and with a second loading of the nozzle plate. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







27 March 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853